DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 11 December 2020 and the amended claims filed on 14 June 2022.
Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, and 19 are currently pending and have been examined.

Status of Claims
Claim 19 is objected to for being dependent on claim 16. However, claim 16 has been cancelled. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1, 3, and 5-6), machine (claims 8, 10, and 12-13), and article of manufacture (claims 15, 17, and 19) which recite steps of building, using a modeling and simulation computing device, a patient-specific model; storing, using the modeling and simulation computing device, the patient-specific model in a database; receiving, at the modeling and simulation computing device, remote monitoring data from at least one remote monitoring data source; receiving, at the modeling and simulation computing device, clinical data from at least one clinical data source; updating, using the modeling and simulation computing device, the patient-specific model using the remote monitoring data and the clinical data; performing, using the modeling and simulation computing device, at least one simulation on the updated patient-specific model to simulate operation of a ventricular assist device in a patient associated with the patient-specific model; outputting, from the modeling and simulation computing device, at least one output based on the at least one simulation, analyzing, using the modeling and simulation computing device, the updated patient-specific model using machine learning; and outputting, from the modeling and simulation computing device, at least one additional output based on the analysis, the at least one additional output including an adjusted operating parameter for the ventricular assist device.
.

Step 2A Prong 1
These steps to create a model for cardiovascular analysis, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind to determine operating parameter(s) for the patient. This could be analogized to a human manually determining a treatment for the patient based on various contextual parameters, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 5-6, 10, 12-13, 17, and 19, reciting particular aspects of creating a model for cardiovascular analysis such as displaying a recommendation, transmitting a control signal including the adjusted operational parameter, and generating a database including a plurality of anonymized patient models covers mental processes but for the recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as performing, using the modeling and simulation computing device, at least one simulation on the updated patient-specific model to simulate operation of a ventricular assist device in a patient associated with the patient-specific model amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0015] to [0058], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as receiving, at the modeling and simulation computing device, remote monitoring
data from at least one remote monitoring data source and receiving, at the modeling and simulation computing device, clinical data from at
least one clinical data source amounts to mere data gathering, recitation of analyzing, using the modeling and simulation computing device, the updated patient-specific model using machine learning amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims 3, 5-6, 10, 12-13, 17, and 19 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 5-6, 10, 12-13, 17, and 19 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving, at the modeling and simulation computing device, remote monitoring
data from at least one remote monitoring data source and receiving, at the modeling and simulation computing device, clinical data from at least one clinical data source, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); analyzing, using the modeling and simulation computing device, the updated patient-specific model using machine learning, see Moturu et al. [0069] “Regarding Block S140, a cardiovascular health predictive model preferably uses one or more machine learning techniques and training data (e.g., from the patient, from a population of patients), data mining, and/or statistical approaches to generate more accurate models pertaining to the patient's cardiovascular states (e.g., over time, with aggregation of more data),”
US20170000422A1, MPEP 2106.05(d).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 8, 10, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moturu et al. (US20170000422A1) in view of Del Alamo de Pedro et al. (WO2019195783A1) and further in view of Mansi et al. (US20170235915A1).
Regarding claim 1, Moturu discloses personalized cardiovascular analyses, the method comprising: building, using a modeling and simulation computing device, a patient-specific model ([0025] “As shown in FIGS. 1, 2, and 4, a method 100 for evaluating cardiovascular health of a patient includes receiving a log of use dataset associated with patient digital communication behavior at a mobile computing device,…..generating a cardiovascular health predictive model based upon at least one of the log of use dataset…”)
receiving, at the modeling and simulation computing device, remote monitoring data from at least one remote monitoring data source ([0021] “The technology can continuously collect and utilize datasets unique to internet-enabled mobile computing devices (e.g., social network usage, text messaging characteristics, application usage, patient response monitoring data facilitated through the mobile computing device, etc.)…”)
receiving, at the modeling and simulation computing device, clinical data from at least one clinical data source ([0042] “Additionally or alternatively, Block S125 can include receiving clinical data (e.g., information gathered in a clinic or laboratory setting by a clinician).”)
updating, using the modeling and simulation computing device, the patient-specific model using the remote monitoring data and the clinical data ([0134] “Block S180 preferably includes updating one or more predictive models with an additional log of use dataset (e.g., a log of used dataset associated with a time period subsequent to generating an initial predictive model). Additionally or alternatively, a predictive model can be updated with additional supplementary data (e.g., supplemental data collected subsequent to provision of a therapeutic intervention)…”)
analyzing, using the modeling and simulation computing device, the updated patient-specific model using machine learning ([0069] “Regarding Block S140, a cardiovascular health predictive model preferably uses one or more machine learning techniques and training data (e.g., from the patient, from a population of patients), data mining, and/or statistical approaches to generate more accurate models pertaining to the patient's cardiovascular states (e.g., over time, with aggregation of more data).”)


Moturu does not explicitly disclose however Del Alamo de Pedro teaches performing, using the modeling and simulation computing device, at least one simulation on the updated patient-specific model to simulate operation of a ventricular assist device in a patient associated with the patient-specific model ([pg. 24] “Simulation studies in idealized chamber geometries (13) have shown that the chiral arrangement of the LVIT, the main LV chamber and the LVOT minimize the shear between the filling jet and the intraventricular blood. In contrast, we found that LVAD patients experienced more exposure to shear in the thin layers surrounding the inflow jets than DCM patients and normals.”)
outputting, from the modeling and simulation computing device, at least one output based on the at least one simulation ([pg. 8] “The early prediction of blood stasis in a cardiac chamber or blood vessel (e.g., in a subject having a LVAD) allows for directed use of anticoagulant or other (e.g., mechanical, surgical, or electrophysiological) therapy for the purpose of primary and secondary prevention, which, ultimately, result in a decreased occurrence of strokes.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Moturu’s techniques for evaluating cardiovascular health with Del Alamo de Pedro’s techniques for quantifying LVAD characteristics. The motivation for the combination of Moturu and Del Alamo de Pedro is to perform an in-vivo assessment of patients with LVADs (See Del Alamo De Pedro, Abstract).


Moturu in view of Del Alamo de Pedro does not explicitly disclose however Mansi teaches storing, using the modeling and simulation computing device, the patient-specific model in a database ([0088] “The circular buffer with two slots is employed to store the organ model.”)
and outputting, from the modeling and simulation computing device, at least one additional output based on the analysis, the at least one additional output including an adjusted operating parameter for the ventricular assist device ([0098] “The output is a risk of an adverse event for the organ based on at least one iteration of the periodic modeling. Diagnosis, prognosis, or event occurrence may be output. Calculated metrics used for diagnosis, prognosis, or risk may be provided, such as outputting a phasing relationship of electrical activation of the heart muscle, pressure, volume flow, PV loop, a stroke workload, arterial-ventricular coupling, isochrones volume foot, myocardial strain, and/or other information useful in accessing a condition of the patient. The output may be a warning of malfunction or a prediction of when malfunction of the organ may occur.”)

Note: the calculated metrics are adjusted parameters that provide an indication of how the circulatory system of a patient is operating.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Moturu’s techniques for evaluating cardiovascular health and Del Alamo de Pedro’s techniques for quantifying LVAD characteristics with Mansi’s techniques for creating a personalized model. The motivation for the combination of Moturu, Del Alamo de Pedro, and Mansi is to collect, centralize and organically analyze the large amount of per-patient information available (See Mansi, Background).
Regarding claim 3, Moturu discloses least one additional output comprises displaying a recommendation including the adjusted operating parameter ([0096] “n a variation of Block S150, a mobile computing device of a patient can download and subsequently display the notification for the patient at a display of the mobile computing device.” [0110] “A treatment recommendation can include any one or more of a medication recommendation (e.g., beta blockers, lipid-lowering agents, alpha-2 adrenergic agonists, nitroglycerin, etc.), medical procedure recommendations (e.g., heart surgery, angioplasty, atherectomy, cardiomyoplasty, transplant, ablation, stent, revascularization, etc.), and/or any other suitable medical recommendation. Generating a treatment recommendation can be derived from at least one of a passive dataset, an active dataset, and an output of a cardiovascular health predictive model.”)

Note: the treatment recommendations ensures the patient’s cardiovascular system is in line with the adjusted operating parameter.
Regarding claim 6, Moturu discloses generating a database including a plurality of anonymized patient models ([0139] “The processing system 205 and data handling by the modules of the processing system 205 are preferably adherent to health-related privacy laws (e.g., HIPAA), and are preferably configured to privatize and/or or anonymize patient data according to encryption protocols…. Furthermore, data processed or produced by modules of the system 200 can be configured to facilitate storage of data locally (e.g., on the patent's mobile computing device, in a remote database), or in any other suitable manner.” [0068] “As shown in FIGS. 1-2 and 4, extracting a cardiovascular health metric can optionally include generating a cardiovascular health predictive model S140, which functions to leverage one or more predictive models with one or more datasets of the method 100 in generating one or more cardiovascular health metrics.”)


Moturu in view of Del Alamo de Pedro does not explicitly disclose however Mansi teaches and selecting one of the plurality of anonymized patient models as the patient-specific model ([0072] “More simplistic modeling may be used, such as fitting a shape of the physics or mechanistic model to the spatial scan data or selecting between different templates based on the data representing the patient to find the template best matching the current patient.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Moturu’s techniques for evaluating cardiovascular health and Del Alamo de Pedro’s techniques for quantifying LVAD characteristics with Mansi’s techniques for creating a personalized model. The motivation for the combination of Moturu, Del Alamo de Pedro, and Mansi is to collect, centralize and organically analyze the large amount of per-patient information available (See Mansi, Background).
Regarding claim 8, Moturu discloses a memory device ([0047] “….one or more data storage modules (e.g., memory module of the mobile communication device, etc.) can transmit data to the computing system by way of a wired and/or wireless data link (e.g., over Bluetooth, over Bluetooth LTE, etc.).”)
a processor communicatively coupled to the memory device ([0140] “The computer-readable medium can be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component can be a processor, though any suitable dedicated hardware device can (alternatively or additionally) execute the instructions.”)

The remaining limitations are rejected for the same reasons as stated above for claim 1.
Regarding claim 10, the limitations are rejected for the same reasons as stated above for clam 3.
Regarding claim 13, the limitations are rejected for the same reasons as stated above for clam 6.
Regarding claim 15, Moturu discloses non-transitory computer-readable media having computer-executable instructions thereon, wherein when executed by a processor of a computing device ([0140] “The computer-readable medium can be stored on any suitable computer readable media such as RAMs, ROMs, flash memory, EEPROMs, optical devices (CD or DVD), hard drives, floppy drives, or any suitable device. The computer-executable component can be a processor, though any suitable dedicated hardware device can (alternatively or additionally) execute the instructions.”)

The remaining limitations are rejected for the same reasons as stated above for claim 1.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 3.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moturu et al. (US20170000422A1) in view of Del Alamo de Pedro et al. (WO2019195783A1), Mansi et al. (US20170235915A1), and further in view of Klepfer et al. (US20190336767A1).
Regarding claim Moturu in view of Del Alamo de Pedro and Mansi does not explicitly disclose however Klepfer teaches least one additional output comprises transmitting a control signal including the adjusted operating parameter to an implanted device ([0042] “In some examples, controller 110 of VAD 100 and ICD 14 may be configured to communicate via wireless telemetry in which case VAD 100 may transmit a signal to ICD 14 confirming co-implantation and validating the VAD mode of operation of ICD 14.” [0043] “ICD 14 may respond to receipt of the VAD mode command by automatically adjusting arrhythmia detection parameters, therapy parameters, monitoring parameters, and/or alert parameters according to default VAD mode operating control parameters.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Moturu’s techniques for evaluating cardiovascular health, Del Alamo de Pedro’s techniques for quantifying LVAD characteristics, and Mansi’s techniques for creating a personalized model with Klepfer’s techniques for cardiac rhythm mangement. The motivation for the combination of Moturu, Del Alamo de Pedro, Mansi, and Klepfer is to adjust the parameters of the implanted medical device to match the patient’s cardiac rhythm (See Klepfer, Background).
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 5.

Prior Art Cited but Not Relied Upon
The following document was found relevant to the disclosure but not applied:
Kilic, A., Macickova, J., Duan, L., Movahedi, F., Seese, L., Zhang, Y., ... & Padman, R. (2021). Machine learning approaches to analyzing adverse events following durable LVAD implantation. The Annals of Thoracic Surgery, 112(3), 770-777.
This reference is relevant since it discloses using machine learning to analyze LVADs.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626